                      Case 1:19-cv-06702-LGS Document 72 Filed 06/10/20 Page 1 of 2




                                                      THE CITY OF NEW YORK
                                                     LAW DEPARTMENT                                           SAMANTHA P. TURETSKY
                                                          100 CHURCH STREET                                    Assistant Corporation Counsel
JAMES E. JOHNSON
                                                          NEW YORK, NY 10007                              Labor & Employment Law Division
Corporation Counsel
                                                                                                                              (212) 356-2451
                                                                                                                       sturetsk@law.nyc.gov

                                                                                  June 8, 2020


        VIA ECF                                    Application GRANTED in part. Defendant shall have two
        Honorable Lorna G. Schofield               additional hours to depose Plaintiff Jorge Rivas.
        United States District Judge
        United States District Court                Dated: June 10, 2020
        Southern District of New York                      New York, New York
        40 Foley Square
        New York, New York 10007


                            Re: Nell, et al. v. City of New York
                                19 Civ. 6702 (LGS)


        Dear Judge Schofield:
                       I am the Assistant Corporation Counsel in the Office of James E. Johnson,
        Corporation Counsel for the City of New York, assigned to represent Defendant City of New
        York in the above-referenced action. I write to provide Your Honor with an update regarding
        today’s Court-Ordered deposition of Plaintiff Jorge Rivas. On May 14, 2020, the parties
        provided Your Honor with an agreed upon schedule for seven out of eight Plaintiffs identified by
        the City to depose for its remaining 25 hours of depositions. ECF Dkt. 66. 1 On May 15, 2020,
        the Court Ordered the submitted schedule. ECF Dkt. 67. Plaintiff Jorge Rivas’ deposition was
        scheduled for June 8, 2020 at 2 PM.

                        Between May 15, 2020 and June 8, 2020, Plaintiff’s counsel did not inform the
        City that Plaintiff Rivas would require a Spanish-language interpreter. During the first few
        minutes of the deposition, it became clear to the City’s attorney taking the deposition, Alison
        Mitchell, that Plaintiff Rivas would require an interpreter. Ms. Mitchell then had an off-the-
        record conversation with Plaintiff’s counsel regarding the need for an interpreter. Plaintiff’s
        counsel then stated that she would consult with her client and, after doing so, Plaintiff’s counsel
        requested an interpreter for Mr. Rivas. The parties agreed to adjourn the deposition so that an
        interpreter could be secured.



        1
            On May 18, 2020, the parties provided a date for the last identified Plaintiff, Lawrence Trotman. ECF Dkt. 69.
         Case 1:19-cv-06702-LGS Document 72 Filed 06/10/20 Page 2 of 2



                Plaintiff Rivas is the last Plaintiff to be deposed out of the eight Plaintiffs
identified by the City toward its 25 hour limit. To date, the City has utilized approximately 20 of
its 25 hours thereby leaving approximately five hours for the deposition of Plaintiff Rivas. On
average, the City’s questioning of the seven previously deposed Plaintiffs is taking
approximately two-and-a-half to three-and-a-half hours. To account for the additional time
necessary attendant to the required translation of Plaintiff Rivas’ deposition testimony, the City
respectfully requests an additional four hours of deposition time, bringing its total to 29 hours.
The City will not use any of this requested additional time to depose additional Plaintiffs. I
informed Plaintiff’s counsel, via e-mail, that I would make this request to the Court and
requested they provide their position to the City’s request by 5 PM today. I did not receive a
response.

                Additionally, given the request for additional time, and the unique circumstances
of using an interpreter through virtual means, the City is cognizant that the deposition may
require more than the 7-hours allotted by FRCP 30(d)(1). As such, the City requests an
additional three hours of questioning pursuant to FRCP 26(b)(1) and (2). Republic of Turkey v.
Christie's, Inc., No. 17-cv-03086 (AJN) (SDA), 326 FRD 402, 407 (S.D.N.Y. 2018) (Court
granted an additional 3.5 hours of deposition after considering the additional time it takes to
translate during a deposition).

                The City will obtain the availability of a Spanish-language interpreter for dates
before the close of discovery, June 30, 2020, and will inform Plaintiff’s counsel of said
availability. If the parties cannot agree to a date within the current discovery schedule, the City
will inform the Court.

                                                           Respectfully submitted,


                                                                   /s/
                                                           Samantha P. Turetsky
                                                           Assistant Corporation Counsel

Cc:    Counsel of Record (by ECF)




                                                2
